ORDER
PER CURIAM:
Billy Ramsey, pro se, appeals the trial court’s judgment dismissing his petition for declaratory judgment. Ramsey claims that the trial court abused its discretion in dismissing his action for declaratory judgment because (1) he pled facts demonstrating that a justiciable controversy exists specifically relating to a judgment entered five years earlier in an action brought by the State against Ramsey pursuant to the Missouri Incarceration Reimbursement Act authorizing the State’s seizure of Ramsey’s assets; and (2) he was denied his right to challenge whether the State demonstrated the statutory prerequisite of good cause in seeking seizure of Ramsey’s assets in the previous action. We affirm. Rule 84.16(b).